Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
1.	Claims 10-27 are currently under examination, wherein no claim has been amended in applicant’s preliminary amendment filed on July 16, 2020.
Claim Objections
2.	Claims 11-17 are objected to because of the following informalities:  
The “comprising” in line 1 of claims 11-17 should be amended to “further comprising”.  
Appropriate corrections are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 10-27 are rejected under 35 U.S.C. 103 as being unpatentable over JP (2016-132019 A).
With respect to claims 10-27, JP (‘019 A) discloses a welded structure of heat-resistant pipes (i.e. the claimed reaction tube) comprising pipes (i.e. the claimed tubular body) containing a heat-resistant alloy including by mass% 0.05-0.70 C, more than 0 to 2.5 or less Si, more than 0 to 5 or less Mn, 15-50, Cr, 18-70 Ni, 1-6 Al, 0.01-0.60 Ti, 0.005-0.400 REM, 0.1-3.0 Nb, 0.5-10.0 W, 0.1-5.0 Mo and a balance of Fe and inevitable impurities wherein an Al oxide layer is formed on the surface of the structure; and the alloy is a centrifugally cast body used in a high-temperature oxidizing atmosphere of 900-1150oC (abstract, claims 1-11, paragraphs [0002] and [0022]-[0046]). The elemental content ranges and the temperature range disclosed by JP (‘019 A) overlap the claimed ranges respectively. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the disclosed ranges of JP (‘019 A) with an expectation of success because JP (‘019 A) discloses the same utility over the entire disclosed ranges. JP (‘019 A) does not specify the Pa, Ya and the relationship between them as claimed. However, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75. In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art. In re Austin, et al., 149 USPQ 685, 688. Furthermore, for an alloy of JP (‘019 A) containing by mass% 2.0 
Conclusions
4.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiping Zhu whose telephone number is 571-272-6725.  The examiner can normally be reached on 8:30-16:30 Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Weiping Zhu/
Primary Examiner, Art Unit 1733

10/28/2020